DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger U.S. 2017/0189096 (herein referred to as “Danziger”) and in view of McFarland U.S. 2017/0042604 (herein referred to as “McFarland”).
5.	Regarding Claim 1, Danziger teaches an electrosurgical system, comprising: an electrosurgical device (Fig. 9 and 10, ref num 9007) in at least one of a monopolar mode via a received monopolar RF energy signal of at least one of a first power waveform and a second power waveform (para 0103 “various energy modalities include, without limitation, ultrasonic, bipolar, or monopolar RF”; para 0101 “surgical instruments 9007, 9009 comprise components for delivering multiple energy modalities 
	An accessory charging circuit to receive a bipolar signal of a fourth power waveform, the accessory charging circuit operable to provide power to an accessory (Fig. 10, ref num 1071, within the “energy storage circuitry” there is a power monitoring component ref num 1031 that “monitor where power is flowing” to the devices, para 0104, in which the bipolar signal that was provided through the generator flows through the energy storage circuitry to the devices);
	An electrosurgical unit having a bipolar receptacle (Fig. 10, ref num 1003/1005/1023) and being electrically coupled to the electrosurgical device and coupled to the accessory charging circuit at the bipolar receptacle (Fig. 10, ref num 1003 is connected to ref num 1023 which is then connected to device 9007), the electrosurgical unit providing one of the monopolar RF energy signal of at least one of the first power waveform and the second power waveform and the bipolar RF energy signal of the third power waveform to the electrosurgical device corresponding with an activated mode and a bipolar signal to the accessory charging circuit of the fourth power waveform (the generator, ref num 1003, the bipolar and monopolar signals are generated and then delivered through the adapter, ref num 1015, through the control 
	Danziger does not explicitly state a first power waveform and a second power waveform, or any specific accessory charging circuit, that the receptacle being electrically coupled to the device and accessory charging circuit in parallel, and that the fourth power waveform is below an RF range.
However, it can interpreted that the first power waveform and a second power waveform are provided through the monopolar power that is applied by the generator (Fig. 10 ref num 1003).  Danziger also states that a “waveform” may have the ability to read in multiple waveforms (para 0123), and that the output waveform can provide frequency to the end effector of the instrument for proper delivery of treatment to the tissue (para 0098).   Therefore, it would be obvious that the first and second waveforms of the monopolar and the third and fourth waveforms of the bipolar can come from the monopolar and bipolar power outputs respectively in order to provide the frequency to the instrument.  The accessory charging circuit can be interpreted as any electronic pathway that allows and electronic function to be formed, and in the present art, Danziger does teach the energy storage circuitry to move the output power, such as bipolar/monopolar RF energy, to the electrosurgical device, ref num 9007 (Fig. 10, para 0099-0109).  Also, the generator has the ability to monitor the electrosurgical devices, which provides a complete circuit, or a bipolar signal (para 0123).  When evaluating Figure 10 as taught by Danziger, to have the bipolar receptacle in parallel with the device and accessory charging circuit means there must be a path that connects the receptacle to the device and another path that connects the receptacle to the accessory charging circuit.  
As the receptacle is interpreted as the generator (ref num 1003), it can be seen in Fig. 10 that there are at least two distinct pathways from the receptacle in which one connects to the accessory charging circuit (ref num 1071) and another pathway connecting to the device (ref num 9007, see pathway through ref num 1007).  This represents a parallel connection between the receptacle and the device and accessory charging circuit.  Therefore, the combination of these interpretations and teachings reads upon the present claims as presented.
McFarland teaches an electrosurgical system (Fig. 1 and 2) which contains an electrosurgical device (ref num 20), electrosurgical generator (ref num 10) and an accessory charging circuit (para 0040 “the electrical power port 14 is configured to receive or be connected to a direct current (DC) accessory device”) which receives a DC power waveform (para 0040).  This port is configured to power a surgical accessory (para 0040 “power port 14 can be configured to power a surgical accessory”).  This DC power waveform acts as the fourth power waveform and is below the RF range.  The electrosurgical generator (ref num 10) could then be connected to the electrosurgical device in order to supply the DC power waveform, and eliminate the need for a separate power supply (para 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accessory charging circuit as provided by Danziger to include the electrical power port that connects to a DC accessory device in order to supply a DC power waveform to the electrosurgical device.
6.	Regarding Claim 3, Danziger teaches the accessory charging circuit is electrically coupled to the electrosurgical unit via cabling (para 0174 “transmission type medium such as…cable”).

7.	Regarding Claim 4, Danziger teaches the accessory power/control circuit electrically coupled to the accessory charging circuit (Fig. 10, control circuit 1019 and energy storage circuitry 1071 are electrically connected to one another).

8.	Regarding Claim 5, Danziger teaches the accessory power/control circuit is co-located with the electrosurgical device (Fig. 10, you can see that they control circuit and device, 1019 and 9007 are located together, ref num 1001).

9.	Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger and McFarland, and in view of Boudreaux U.S. 2013/0289591 (herein referred to as “Boudreaux”).
10.	Regarding Claim 2, Danziger as modified fails to teach the bipolar signal is of a relatively lower voltage than the bipolar RF energy signal.
However, Boudreaux teaches the bipolar signal is of a relatively lower voltage than the bipolar RF energy signal (para 0256 “drive signal from 1008 is 55.5 kHz”, Figs. 4-8, ref num 310, when the signal is around 55.5 kHz, the voltage ranges from 25 V to 150 V; para 0009 “RF energy is in the range of 300 kHz to 1MHz”).  It would be reasonable to assume as the frequency is higher from RF energy, then the predictable result of the voltage range would also be relatively higher than that of bipolar energy.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Danziger in order to have the bipolar voltage be relatively lower than the RF energy signal.

11.	Regarding Claim 6, Danziger as modified fails to teach the accessory charging circuit is remote from the electrosurgical device.
However, Boudreaux teaches the accessory charging circuit is remote from the electrosurgical device (Fig. 16 shows how the unit holding the accessory charging circuit is remote from the device(s) 1006/1004, meaning they do not reside in the same single device).  It is taught that the unit holding the accessory charging circuit may either remote or integral with the electrosurgical device (para 0254), which indicates that the either configuration would perform the same operations of the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further Danziger and included a separate configuration in which the accessory charging circuit was remote from the electrosurgical device as it will perform the same actions in order to perform the desired procedure (refer to MPEP 2144.04 “Rearrangement of Parts”).

12.	Regarding Claim 7, Danziger as modified fails to teach the electrosurgical unit provides one of the bipolar signal and the bipolar RF signal energy at a time.
Boudreaux teaches the electrosurgical unit provides one of the bipolar signal and the bipolar RF signal energy at a time (para 0261 “electrosurgery/RF generator module may generate a drive signal or signals with output power sufficient to perform bipolar electrosurgery using radio frequency energy…may be configured for therapeutic purposes by applying electrical energy”; Fig. 20 and 21, ref num 1300, para 0316 “logic flow diagram 1300 of signal evaluation tissue algorithm…shows the application of a “time to wait” parameter 1304”, this represents the “time” that a bipolar and RF bipolar signal are actuated).  This time may be monitored in order to determine whether one or more condition sets are met during the procedure (para 0316).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Danziger and included that the bipolar signal and RF energy signal would be performed at a time to keep track of certain condition sets in the procedure.

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Danziger and McFarland, and in view of Wiener U.S. 2017/0090507 (herein referred to as “Wiener”).
14.	Regarding Claim 8, Danziger as modified fails to teach the electrosurgical unit simultaneously provides the bipolar energy signal to the accessory charging circuit and a monopolar RF energy signal to the electrosurgical device when the electrosurgical device is activated in monopolar mode.
However, Wiener teaches the electrosurgical unit simultaneously provides the bipolar energy signal to the accessory charging circuit and a monopolar RF energy signal to the electrosurgical device when the electrosurgical device is activated in monopolar mode (para 0116, “the RF and ultrasonic signals may be provided alone or in combination and may be provided simultaneously. As noted above, at least one generator output can delivery multiple energy modalities (e.g. ultrasonic, bipolar or monopolar RF, irreversible and/or reversible electroporation, and/or microwave energy, among others) through a single port and these signals can be delivered separately or simultaneously to the end effector to treat tissue”; para 0119 “As shown in FIG. 8, the generator 500 comprising at least one output port can include a power transformer… to provide power in the form of one or more energy modalities, such as ultrasonic, bipolar or monopolar RF…, to the end effector depending on the type of treatment of tissue being performed…generator 500 can deliver energy with higher voltage and lower current to drive an ultrasonic transducer”).  It is also taught by Wiener that the generator may be selected for both therapeutic and non-therapeutic functions, such as measuring tissue impedance, which is achieved by having different types of energies supplied simultaneously.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Danziger to incorporate the teachings of Wiener and simultaneously supply the signals to the respective instruments and units. 

15.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger and McFarland, and in view of Wiener and Boudreaux.
16.	Regarding Claim 9, Danziger as modified fails to teach the cable is coupled to a combination output connection on the electrosurgical unit. 
Boudreaux teaches the electrosurgical device and the accessory charging circuit are coupled together via a cable (electrosurgical device 1004/1006, accessory charging circuit 1008 which resides within the generator 1002, which is connected by cable to the device, see Fig. 16 and 17). And the cable is coupled to a combination output connection on the electrosurgical unit (Fig. 17, 1010, para 0261 “module 1010 may generate a drive signal or signal with output power”).  This is done so that the cable can deliver the drive signal or output power to the device (para 0261).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Danziger and included that the cable be coupled to the output connection in order to deliver the signal or power during treatment and the procedure.

17.	Regarding Claim 10, Danziger as modified fails to teach the cable includes a first set of conductors electrically coupled to the accessory charging circuit.
However, the third embodiment of Boudreaux teaches the cable includes a first set of conductors electrically coupled to the accessory charging circuit (para 0197 “cable 504 comprises multiple electrical conductors”) and a second set of conductors electrically coupled to the electrosurgical device (para 0288, “such as one of the conductors used to transmit interrogation signals from the signal conditioning circuit 2002 to a control circuit in a hand piece).  The conductors can provide the function of applying voltage to the tissue and as well as provide a path for the returning current from the tissue, which aids with the treatment to the target tissue (para 0288).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Danziger to incorporate the conductors taught by Boudreaux in order to provide voltage and a returning current path to the tissue.

18.	Claims 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux and in view of McFarland.
19.	Regarding Claim 11, the second embodiment of Boudreaux teaches an electrosurgical unit (Figs. 16, 17, 19 ref num 1000) suitable for coupling to an electrosurgical device (Fig. 16, 17, 19 ref num 1006, is coupled via cable to the unit 1000) and an accessory charging circuit (Fig. 16, 17, 19 ref num 1002) in an electrosurgical system (they all are in the same system), the electrosurgical unit comprising:
	Bipolar circuitry to provide a bipolar energy signal and a bipolar RF energy signal (Fig. 16, 17, 19; para 0261 “generator 1002 may be configured for therapeutic purposes by applying electrical energy to the tissue sufficient for treating the tissue; para 0266, “the generator 1002 is used in conjunction with the device 1006, the output control signal may supply electrical energy (e.g. RF energy)”).
	Logic circuitry (Fig. 19, ref num 1066 logic device) operably coupled to the bipolar circuitry (Fig. 19, logic device connected to the bipolar circuits) to selectively output one of the bipolar energy signal and a bipolar RF energy signal to the bipolar output receptacle including to selectively output the bipolar RF energy signal in response to an activation signal based on whether the electrosurgical device is to be configured in bipolar mode (para 0266 “the generator 1002 is used in conjunction with the device 1006, the output control signal may supply electrical energy (E.g., RF energy) to the end effector 1032 in cutting, coagulation and/or desiccation modes…the processor may be configured to store and execute computer software program instructions to generate the step function output signals for driving various components”; para 0271 “logic device by virtue of controlling the input of power amplifier, may therefore control any number of parameters of drive signals appearing at the drive signal outputs”, therefore it can selectively output the energy signals, including RF energy signals).
	However, the first embodiment of Boudreaux fails to teach a bipolar output receptacle operably coupled to the bipolar circuitry to receive the bipolar energy signal and the bipolar RF energy signal, the bipolar output receptacle suitable for coupling to the electrosurgical device and the accessory charging circuit via a pair of conductors.
	Another embodiment of Boudreaux teaches a bipolar output receptacle operable coupled to the bipolar circuitry to receive the bipolar energy signal and the bipolar RF energy signal, the bipolar output receptacle suitable for coupling to the electrosurgical device and the accessory charging circuit via a pair of conductors (Fig. 10 and 13, ref num 502, ref num 504a and 504b, para 0206).  This module can be employed in the surgical instrument in order to aid with the cutting and coagulating of the tissue as described in different forms of surgical systems (para 0209).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux and included this embodiment in order to aid in the process for cutting and coagulating tissue.  
	This embodiment of Boudreaux also teaches the parallel coupling of the electrosurgical device to the output receptacle via conductors (para 0206 “impedance module 502…is conveyed through the first energizing conductors 504a to the blade 79 [i.e. the device], through the tissue 514, and back to the impedance module 502 through the conductive jacket 472 and the second conductor 504”; a parallel coupling is a distinct pathway between the device and the receptacle).  According to the first embodiment of Boudreaux, the accessory charging circuit is defined as ref num 1002 “generator”.  So when considering the combination of the embodiments of Boudreaux, it can be assumed that the receptacle would be combined with the generator either integrally to as a separate circuit (para 0197 “the tissue impedance3 module 502 may be formed integrally with the generator 500 or may be provided as a separate circuit coupled to the generator”).  As a separate circuit, this would create a distinct pathway, putting the receptacle in parallel connection with the accessory charging circuit, reading on the claims.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux and included the receptacle be connected in parallel with the accessory charging circuit in order to properly apply voltage to the system and device (para 0197).
	Boudreaux as modified fails to teach the bipolar RF energy signal to provide a treatment to tissue and the bipolar energy signal below an RF range.
McFarland teaches an electrosurgical system (Fig. 1 and 2) which contains an electrosurgical device (ref num 20), electrosurgical generator (ref num 10) and an accessory charging circuit (para 0040 “the electrical power port 14 is configured to receive or be connected to a direct current (DC) accessory device”) which receives a DC power waveform (para 0040).  This port is configured to power a surgical accessory (para 0040 “power port 14 can be configured to power a surgical accessory”).  This DC power waveform acts as the fourth power waveform and is below the RF range.  The electrosurgical generator (ref num 10) could then be connected to the electrosurgical device in order to supply the DC power waveform, and eliminate the need for a separate power supply (para 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accessory charging circuit as provided by Danziger to include the electrical power port that connects to a DC accessory device in order to supply a DC power waveform to the electrosurgical device.

20.	Regarding Claim 12, Boudreaux teaches the logic circuitry is operable coupled to an output connection (Fig. 16 and 19 1002 is connected to output device 1047, logic circuitry is within 1002).

21.	Regarding Claim 13, Boudreaux teaches the logic circuitry and output connection are operably coupled to a monopolar active signal circuit (para 0269 “FIG. 19, the generator 1002 may comprise a patient isolated stage 1052 in communication with a non-isolated stage 1054..to define drive signal outputs 1060a, 1060b, 1060c for outputting drive signals to different surgical devices, such as, for example, an ultrasonic surgical device 1004 and an electrosurgical device 1006. In particular, drive signal outputs 1060a, 1060c may output an ultrasonic drive signal”).

22.	Regarding Claim 15, Boudreaux teaches the logic circuitry is operably connected to switching circuitry (footswitch 1020, footswitch cable 1022, Fig. 17 and 19) to selectively output the one of the bipolar energy signal and the bipolar RF energy signal in response to the activation signal (para 0257, “in addition, or instead of the footswitch 1020, some forms of the ultrasonic device 104 may utilize one or more switches positioned on the hand piece that when activated may causes the generator to activate the transducer” in which it can be selected which type of energy is outputted).
23.	Regarding Claim 16, Boudreaux teaches the switching circuitry includes an electrical relay (Fig. 16, 17, 19, footswitch 1020, footcable 1022).  It is known in the art that switch circuits contain relays, therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux in order to have a switch that includes a relay.

24.	Regarding Claim 17, Boudreaux teaches the activation signal is provided from the electrosurgical device (para 0257 “in addition, or instead of the footswitch 1020, some forms of the ultrasonic device 104 may utilize one or more switches positioned on the hand piece that when activated may causes the generator to activate the transducer”).

25.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux and McFarland, and in view of Wiener.
26.	Regarding Claim 14, Boudreaux fails to teach the output connection simultaneously provides a monopolar RF energy signal and the bipolar energy signal.
However, Wiener teaches the output connection simultaneously provides a monopolar RF energy and the bipolar energy signal (para 0116, “the RF and ultrasonic signals may be provided alone or in combination and may be provided simultaneously. As noted above, at least one generator output can delivery multiple energy modalities (e.g. ultrasonic, bipolar or monopolar RF, irreversible and/or reversible electroporation, and/or microwave energy, among others) through a single port and these signals can be delivered separately or simultaneously to the end effector to treat tissue”). It is also taught by Wiener that the generator may be selected for both therapeutic and non-therapeutic functions, such as measuring tissue impedance, which is achieved by having different types of energies supplied simultaneously.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux to incorporate the teachings of Wiener and simultaneously supply the signals to the respective instruments and units. 

27.	Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger and in view of McFarland and Yates U.S. 2015/0190189 (herein referred to as “Yates”).
28.	Regarding Claim 22, Danziger teaches an electrosurgical system, comprising: an electrosurgical device (Fig. 9 and 10, ref num 9007) in at least one of a monopolar mode via a received monopolar RF energy signal of at least one of a first power waveform and a second power waveform (para 0103 “various energy modalities include, without limitation, ultrasonic, bipolar, or monopolar RF”; para 0101 “surgical instruments 9007, 9009 comprise components for delivering multiple energy modalities to a plurality of surgical instruments where the multiple energy modalities include ultrasonic, bipolar or monopolar RF”) and a bipolar mode, via a received bipolar RF energy signal of a third power-waveform (para 0103 “various energy modalities include, without limitation, ultrasonic, bipolar, or monopolar RF”; para 0101 “surgical instruments 9007, 9009 comprise components for delivering multiple energy modalities to a plurality of surgical instruments where the multiple energy modalities include ultrasonic, bipolar or monopolar RF”);
	An accessory charging circuit to receive a bipolar signal of a fourth power waveform, the accessory charging circuit operable to provide power to an accessory (Fig. 10, ref num 1071, within the “energy storage circuitry” there is a power monitoring component ref num 1031 that “monitor where power is flowing” to the devices, para 0104, in which the bipolar signal that was provided through the generator flows through the energy storage circuitry to the devices);
	An electrosurgical unit having a bipolar receptacle (Fig. 10, ref num 1003/1005/1023) and being electrically coupled to the electrosurgical device and coupled to the accessory charging circuit at the bipolar receptacle (Fig. 10, ref num 1003 is connected to ref num 1023 which is then connected to device 9007), the electrosurgical unit providing one of the monopolar RF energy signal of at least one of the first power waveform and the second power waveform and the bipolar RF energy signal of the third power waveform to the electrosurgical device corresponding with an activated mode and a bipolar signal to the accessory charging circuit of the fourth power waveform (the generator, ref num 1003, the bipolar and monopolar signals are generated and then delivered through the adapter, ref num 1015, through the control circuit and energy storage circuitry, therefore the bipolar and monopolar waveforms are provided and correspond with the respective accessory charging circuit).
	It is interpreted that the first power waveform and a second power waveform are provided through the monopolar power that is applied by the generator (Fig. 10 ref num 1003).  It is also stated that a “waveform” may have the ability to read in multiple waveforms (para 0123), therefore it would be obvious that the first and second waveforms of the monopolar and the third and fourth waveforms of the bipolar can come from the monopolar and bipolar power outputs respectively.  This also reads that the bipolar receptacle (Fig. 10, ref num 10003/1005/1023), would then contains a bipolar power output that the third waveform would be at.  The accessory charging circuit can be interpreted as any electronic pathway that allows and electronic function to be formed, and in the present art, Danziger teaches the energy storage circuitry to move the output power, such as bipolar/monopolar RF energy, to the electrosurgical device, ref num 9007 (Fig. 10, para 0099-0109).  Also, the generator has the ability to monitor the electrosurgical devices, which provides a complete circuit, or a bipolar signal (para 0123).  Therefore, the combination of these interpretations and teachings reads upon the present claims as presented.
Yates teaches an accessory charging circuit (energy harvesting circuit 1302), the accessory charging circuit including a rectification circuit (Fig. 13, rectifier 1312) electrically coupled to the electrosurgical unit (Fig. 13, cables connecting the devices) and in parallel with the electrosurgical device (parallel as being defined as a distinct path from the circuit to the device, as the rectification circuit is apart of the accessory charging circuit, and there is a direct path from the charging circuit to the device, they are in parallel with one another, see Fig. 13) and an energy storage element electrically coupled to the rectification circuit (para 0076, “charge signal is an alternating current signal, the energy harvesting circuit 1302 may comprise a rectifier 1312 to convert the charge signal from alternating current to direct current; para 0077, “energy storage device 1314”, all are electrically connected to one another, Fig. 13).  The rectifier is present in order to serve as a charge management circuit, or direct current into one direction (para 0076).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Danziger and included the ratification circuit in order to manage the direction of the current and charge during treatment. 
Danziger as modified fails to teach the fourth power waveform below an RF range.
McFarland teaches an electrosurgical system (Fig. 1 and 2) which contains an electrosurgical device (ref num 20), electrosurgical generator (ref num 10) and an accessory charging circuit (para 0040 “the electrical power port 14 is configured to receive or be connected to a direct current (DC) accessory device”) which receives a DC power waveform (para 0040).  This port is configured to power a surgical accessory (para 0040 “power port 14 can be configured to power a surgical accessory”).  This DC power waveform acts as the fourth power waveform and is below the RF range.  The electrosurgical generator (ref num 10) could then be connected to the electrosurgical device in order to supply the DC power waveform, and eliminate the need for a separate power supply (para 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accessory charging circuit as provided by Danziger to include the electrical power port that connects to a DC accessory device in order to supply a DC power waveform to the electrosurgical device.



29.	Regarding Claim 23, Danziger fails to teach the energy storage element includes a rechargeable battery or capacitor.
Yates teaches the energy storage element includes a rechargeable battery or capacitor (para 0077, “energy storage device 1314 comprises a bank of super capacitors”).  This is to provide charging to the device (para 0076 “energy storage device 1314 for charging”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Danziger and included a rechargeable battery or capacitor in order to charge the device.

30.	Regarding Claim 24, Danziger fails to teach an accessory charging circuit includes a charge limit circuit electrically connected between the rectification circuit and the energy storage element.
Yates teaches an accessory charging circuit (charge managing circuit 1316) includes a charge limiting circuit electrically connected between the rectification circuit and the energy storage element (Fig. 14, para 0077 “charge management circuit 1316 may comprise a balancing module 1360 for balancing the charge across each of the capacitors during charging).  The charge limiting circuit allows for the charge across capacitors to be balanced while charging (para 0077).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Danziger and included a charge limit circuit in order to balance the capacitors during charging.

31.	Regarding Claim 25, Danziger fails to teach the rectification circuit is electrically coupled to the electrosurgical unit to receive a bipolar energy signal.
Yates teaches the rectification circuit is electrically coupled to the electrosurgical unit to receive a bipolar energy signal (Fig. 14, rectifier 1312, electrosurgical unit/generator 102, and generator to receive the bipolar energy signal, para 0057 “generator module may generate a drive signal or signals with output power sufficient to perform bipolar electrosurgery using RF energy”).  The rectifier is present in order to serve as a charge management circuit, or direct current into one direction (para 0076).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Danziger and included the ratification circuit in order to manage the direction of the current and charge during treatment. 

32.	Regarding Claim 26, Danziger teaches the energy storage element is electrically coupled to an accessory power/control circuit (see Fig. 10, ref num 1019 and 1071, see they are electrically coupled to one another).

Response to Arguments
33.	Applicant’s arguments with respect to claim(s) 1-17 and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794